ACCEPTED
                                                                             05-15-00805-CV
                                                                  FIFTH COURT OF APPEALS
                                                                             DALLAS, TEXAS
                                                                        7/15/2015 3:57:29 PM
                                                                                  LISA MATZ
                                                                                      CLERK

                       Case Number 05-15-00805-CV

                IN THE FIFTH DISTRICT COURT OF APPEALS    FILED IN
                                                   5th COURT OF APPEALS
                                                       DALLAS, TEXAS
                              at Dallas            7/15/2015 3:57:29 PM
                                                         LISA MATZ
__________________________________________________________________
                                                           Clerk

                      In Re GEICO Indemnity Company,

                                 Relator.

__________________________________________________________________

Original Proceeding from Cause Number CC-14-02324-A Pending in Dallas
                  County Court at Law Number One (1)
__________________________________________________________________

MOTION TO DISMISS ORIGINAL PROCEEDING WITH PREJUDICE
__________________________________________________________________

                                   WALTERS, BALIDO & CRAIN, L.L.P.
                                                        Gregory R. Ave
                                            State Bar Number 01448900
                                            greg.ave@wbclawfirm.com
                                        Meadow Park Tower, Suite 1500
                                       10440 North Central Expressway
                                                    Dallas, Texas 75231
                                      Telephone Number (214) 347-8310
                                       Facsimile Number (214) 347-8311

                                           ATTORNEYS FOR RELATOR
July 15, 2015                           GEICO INDEMNITY COMPANY
TO THE HONORABLE DALLAS COURT OF APPEALS:

      Relator GEICO Indemnity Company (“GEICO”), pursuant to Texas

Rules of Appellate Procedure Rule 10.1 and Rule 42.1(a)(1), files this its

motion to dismiss this original proceeding with prejudice on the grounds

stated in this motion.

      1.    This original proceeding concerns certain orders (entered on or

about April 27, 2015 and June 30, 2015) in cause number CC-14-02324-A,

styled Lakedia Whitaker v. GEICO Indemnity Company, et. al., and pending in

the Dallas County Court at Law Number One(1) of Dallas County, Texas.

Lakedia Whitaker (“Whitaker”) filed her lawsuit seeking to recover

compensatory damages for bodily injuries allegedly sustained due to an

automobile accident which occurred on or about July 14, 2012. Specifically,

Whitaker sought to recover uninsured motorist (“UM”) benefits under

Texas personal automobile insurance policy number 4273266652 issued by

GEICO, as well as damages for GEICO’s alleged bad faith and statutory

violations related to the handling of her claim for UM benefits.

      2.    Subsequent to the filing of GEICO’S Petition for Writ of

Mandamus, GEICO and Real Party in Interest Lakedia Whitaker

(“Whitaker”) reached a settlement agreement as to all issues, both

                                      1
contractual and extra-contractual, alleged under cause number CC-14-

02324-A, pending in the Dallas County Court at Law Number One (1), and

before the honorable Judge D’Metria Benson. Pursuant to Texas Rules of

Appellate Procedure 10.1 and 42.1(1), GEICO file this its motion to dismiss

the instant original proceeding.

      3.    The resolution and conclusion of Whitaker’s claim for UM

benefits and the full and final release of any and all contractual and

purported extra-contractual claims renders this original proceeding moot.

      4.    The parties have entered into a binding Rule 11 Agreement

(attached as Exhibit A) and the settlement and release agreement is in the

process of being signed and executed by Whitaker. Via the filing of this

Motion, GEICO requests this original proceeding be dismissed with

prejudice, with all costs taxed against the party which incurred same. In

addition, GEICO and Whitaker have agreed to bear the costs of their own

attorneys in the original proceeding and in the trial court.

      On these premises, Appellant GEICO Indemnity Company requests

the Court dismiss this original proceeding with prejudice, for the Court to

order costs to be taxed against the party incurring the same, and that the

Court grant such further relief as is just.

                                        2
Respectfully submitted,

WALTERS, BALIDO & CRAIN, L.L.P.

BY:      /s/ Gregory R. Ave
      GREGORY R. AVE
      Texas Bar No.: 01448900
      greg.ave@wbclawfirm.com
      JAY R. HARRIS
      Texas Bar No.: 00793907
      Meadow Park Tower, Suite 1500
      10440 North Central Expressway
      Dallas, Texas 75231
      Telephone: 214-347-8310
      Facsimile: 214-347-8311

      ATTORNEYS FOR RELATOR GEICO
      INDEMNITY COMPANY




  3
                      CERTIFICATE OF SERVICE

      This is to certify that on this the 15th day of July, 2015 a true and
correct copy of the above document has been forwarded to all counsel of
record in compliance with the Texas Rules of Civil Procedure.

The Honorable Judge D’Metria Benson              Via hand delivery
Judge of the Dallas County Court at Law Number 1
for Dallas County, Texas
George L. Allen, Sr. Courts Building
600 Commerce Street, 5th Floor New Tower
Dallas, Texas 75202

Meghana K. Wadhwani                                 Via E-Serve
Carlos Cortez
Modjarrad Abusaad Said Law Firm
212 West Spring Valley Road
Richardson, Texas 75081

ATTORNEYS FOR REAL PARTY
IN INTEREST LAKEDIA WHITAKER


                                           /s/ Gregory R. Ave
                                            Gregory R. Ave




                                     4
EXHIBIT A
                                 .WBC
                                   ·             WALTERS
                                                SALIDO&
                                                 CRAIN
                                                ATTORNEYS l(f IAW



                              AUSTIN* DAUAS *DECATUR* HOUSTON


                                                                              SARAH HOLLEY LONG
                                                                                                Partner
                                                                         sorah.long@wbolawfirm.com
                                                                               Sen>lce of Documents:
                                                              LongEDoosNotifroatiolll!@wbolawfirm.com
                                                                         (214) 347-8342 - Direct Line
                                                                           (214) 347-8343 - Direct Fax

                                          July 8, 2015

Carlos Cortez        Via Fa£simile: 972-789-1665
MeghanaK. Wadhwani
Mohamad Said
Modjarrad Abusaad Said Law Finn
212 W. Spring Valley Rd.
Richardson, Texas 75081

       RE:      LAKED/A WHITAKER ~ GLENDA MAZARIEGOS, JOSE RODRIGUEZ,
                AND GEICO INDEMNITY COMPANY
                Cause Number:        CC-14-02324-A
                Court:               County Court at Law No. 1, Dallas County, Texas
                Our File Number:     1718-77420

Dear Counsel:
       Please allow this letter to serve as written con!mnation of settlement in the above
referenced matter. Defendant GEICO Indemnity Company, bas agreed to pay $30,000.00 in
exchange for a full and final releruie of any and all claims as asserted in the above referenced
cause number.

       Please provide me with any lien/subrogation infonnation so that I may request a
settlement check. In the meantime, I will prepare a release and dismissal.

      If the foregoing accurately reflects our agreement, please sign in the space provided
below and return a signed copy of this correspondence to my office. Please contact me
immediately ifthere are any inaccuracies.




                                 WALTERS SALIDO &CRAIN L.L.P.
         MEADOWPARKTOWER 10440NORTHCENTRALEXPRESSWAY SUIT£1500 DAUAS, TEXAS 75231
                         FA>c 214.760.1670 TELEPHONE: 214.749.4805
                                      www.wbdawflrm.com
July 8, 2015
Page2


        Thank you for your courtesy and attention to this matter.




C  osCortez
Meghana K. Wadhwani
Mohamad Said